Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this quarterly report on Form 10-Q of Transcat, Inc., Lee D. Rudow, the Chief Executive Officer of Transcat, Inc. and John J. Zimmer, the Chief Financial Officer of Transcat, Inc. certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of their knowledge, that: 1. This quarterly report on Form 10-Q for the second quarter ended September 28, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in this quarterly report on Form 10-Q for the second quarter ended September 28, 2013 fairly presents, in all material respects, the financial condition and results of operations of Transcat, Inc. Date: November 8, 2013 /s/ Lee D. Rudow Lee D. Rudow President and Chief Executive Officer (Principal Executive Officer) Date: November 8, 2013 /s/ John J. Zimmer John J. Zimmer Senior Vice President of Finance and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Transcat, Inc. and will be retained by Transcat, Inc. and furnished to the SEC or its staff upon request.
